Fourth Court of Appeals
                               San Antonio, Texas
                                      April 1, 2019

                                  No. 04-17-00332-CV

                          AME & FE INVESTMENTS, LTD.,
                                    Appellant

                                            v.

                       NEC NETWORKS, LLC, dba CaptureRX,
                                 Appellees

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-11952
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
Sitting:     Sandy Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Irene Rios, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court